Citation Nr: 1039832	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-10 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho



THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of 
facial injury.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States 
Navy from November 1962 to November 1964.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision issued by the above 
Department of Veterans Affairs (VA) Regional Office (RO) which, 
in part, denied reopening of the appellant's claim of entitlement 
to service connection for residuals of a broken jaw and nose.

The appellant's claim of entitlement to service connection for 
the residuals of a facial injury was originally denied in a June 
2005 rating decision issued by the RO.  That denial was confirmed 
and continued in a rating decision issued less than one year 
later, in March 2006.  The appellant was notified of that denial 
that same month, but he did not timely appeal.  The March 2006 
rating decision, therefore, represents the last final action on 
the merits of the service connection claim for right ear hearing 
loss.  Glynn v. Brown, 6 Vet. App. 523 (1994).  The March 2006 
rating decision also represents the last final decision on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board 
will consider whether any of the evidence submitted since the 
March 2006 rating decision constitutes new and material evidence.

The Board notes that, in the March 2009 Statement of the Case 
(SOC), the RO appeared to reopen the claim and deny it again on 
the merits.  The fact that the RO may have determined that new 
and material evidence was presented, and reopened the claim on 
that basis, is not binding on the Board's determination of the 
question of whether new and material evidence has been submitted.  
The Board will therefore determine whether new and material 
evidence has been received and, if so, consider entitlement to 
service connection on the merits.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  The issue on appeal is therefore as listed on 
the first page, above.


FINDINGS OF FACT

1.  Service connection for the residuals of a facial injury 
claimed as a broken jaw and nose was denied in a March 2006 
rating decision; notice was given to the appellant, and he did 
not timely appeal the denial.

2.  The evidence received since the March 2006 rating decision, 
when considered with previous evidence, does not relate to an 
unestablished fact necessary to substantiate the claim and, when 
considered together with the previous evidence of record, does 
not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision that denied service connection 
for residuals of facial injury, claimed as a broken jaw and nose, 
is a final decision.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

2.  The evidence received subsequent to the March 2006 rating 
decision is not new and material, and consequently does not serve 
to reopen the appellant's claim of entitlement to service 
connection for the residuals of a facial injury.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.301, 3.303, 3.307, 3.309, 
3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide, in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In 
addition, the decision of the United States Court of Appeals for 
Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held, in 
part, that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information needed to reopen the claim and notifying the claimant 
of the evidence and information needed to establish entitlement 
to the underlying claim for the benefit sought by the claimant.  
The Court further held that VA must, in the context of a claim to 
reopen, look at the bases for the denial in the prior decision 
and respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  In this case, the appellant 
was notified of the information necessary to reopen his facial 
injury residuals new and material evidence claim in a letter 
dated in November 2007 (prior to the issuance of the June 2008 
rating decision).  In that document the RO informed the appellant 
about what was needed to reopen his claim for service connection.

In particular, the letter informed the appellant of what 
constituted new and material evidence, why his claim had 
previously been denied and what was needed to reopen the claim.  
The appellant was informed of the evidence and information needed 
to establish entitlement to service connection for residuals of a 
facial injury (claimed as broken jaw and nose), the underlying 
claim.  Consequently, the Board finds that adequate notice has 
been provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to establish 
service connection for the residuals of a facial injury found 
insufficient in the previous denial.  Not only has the appellant 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to respond, 
but the RO also readjudicated the case by way of an SOC issued in 
March 2009 (after the notice was provided) and an SSOC issued in 
June 2009.

The November 2007 VA letter informed the Veteran of the types of 
evidence needed to substantiate his facial injury claim and of 
its duty to assist him in substantiating his service connection 
claim under the VCAA.  The letter informed him that VA would 
assist him in obtaining evidence necessary to support his claim, 
such as medical records, records from other Federal agencies, 
etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is 
his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  

The Board finds that the information provided to the appellant 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In 
addition, the June 2008 rating decision, the March 2009 SOC and 
the June 2009 SSOC explained the basis for the RO's actions, and 
provided him with opportunities to submit more evidence.  All 
relevant evidence identified by the appellant relative to his new 
and material evidence facial injury residuals service connection 
claim has been obtained and associated with the claims file.  
Furthermore neither the appellant nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his facial injury claim, and 
to respond to VA notices.  Furthermore, to whatever extent the 
decision of the Court in Dingess requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the Board 
finds no prejudice to the appellant in proceeding with the 
present decision.  A letter to the Veteran from VA, dated in 
March 2006, contained the information required by Dingess.  

The appellant has had ample opportunity to respond/supplement the 
record and he has not alleged that notice in this case was less 
than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008) (holding that "where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").  The United States Supreme 
Court has held that an error in VCAA notice should not be 
presumed prejudicial, and that the burden of showing harmful 
error rests with the party raising the issue, to be determined on 
a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  In this case, neither the Veteran nor his representative 
has alleged any prejudicial or harmful error in VCAA notice, and 
the Board finds, based the factors discussed above, that no 
prejudicial or harmful error in VCAA notice has been demonstrated 
in this case.  

Furthermore, it is apparent from the procedural history of this 
case that the legal elements required to demonstrate entitlement 
to service connection have been stated repeatedly, as have those 
for new and material evidence, thus establishing that a 
reasonable person such as the appellant could be expected to 
understand what was still needed based on all the various types 
of notice provided in the record of this case.  Therefore, VA has 
no outstanding duty to inform the appellant that any additional 
information or evidence is needed for the claim on appeal.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d).  Here, VA 
reviewed the appellant's claims file.  VA medical records were 
obtained and associated with the claims file.  

The RO afforded the appellant a VA medical examination in April 
2008, and a VA dental examination in May 2009.  A medical opinion 
is adequate when it is based upon consideration of the 
appellant's prior medical history and examinations and also 
describes the disability in sufficient detail so that the Board's 
"evaluation of the claimed disability will be a fully informed 
one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The VA 
examinations were conducted by health care professionals, and the 
associated reports reflect review of the appellant's claims file.  
The examinations included reports of the history and symptoms of 
the appellant's facial/jaw problems and demonstrated objective 
evaluation.  The examiners were able to assess and record the 
condition of the appellant's head, face, jaw and teeth.  

The Board finds that each examination report is sufficiently 
detailed with recorded history and clinical findings, opinions 
and supporting rationale to be adequate for rating purposes.  In 
addition, it is not shown that either examination was in any way 
incorrectly prepared or that the VA examiner failed to address 
the clinical significance of the appellant's claimed residuals.  
The Board finds that each examination report is sufficiently 
detailed with recorded history and clinical findings.  Therefore, 
the Board concludes that the Veteran was afforded adequate 
examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  As a result, the Board finds that additional development 
by way of another examination would be redundant and unnecessary.  
See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327; Green v. Derwinski, 
1 Vet. App. 121 (1991).

The appellant was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide and he 
was supplied with the text of 38 C.F.R. § 3.159.  The appellant 
did not provide any information to VA concerning available 
treatment records that he wanted the RO to obtain for him that 
were not obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification of 
his rights under the pertinent statute and regulations.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

II.  The Claim

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  The Court has held 
that the new and material evidence necessary to reopen a 
previously and finally disallowed claim must be secured or 
presented since the time that the claim was finally disallowed on 
any basis, not only since the time the claim was last disallowed 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).


The appellant submitted his claim to reopen in November 2007.  
The pertinent regulations require that evidence raise a 
reasonable possibility of substantiating the claim in order to be 
considered "new and material," and define material evidence as 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  The credibility 
of the evidence is presumed for the purpose of reopening.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then the 
claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-
84 (Fed. Cir. 1996).  Proper analysis of the question requires a 
determination of whether the claim should be reopened and, if so, 
an adjudication on the merits after compliance with the duty to 
assist.

The Court has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was finally 
disallowed on any basis, not only since the time the claim was 
last disallowed on the merits.  Evans v. Brown, supra.  

The March 2006 rating decision, the last time the facial injury 
service connection claim was finally disallowed on any basis, is 
final and may not be reopened in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
Therefore, the appellant's claim may be reopened only if new and 
material evidence has been secured or presented since the March 
2006 rating decision.  See Glynn v. Brown, 6 Vet. App. 523 
(1994).

The evidence considered by the RO in reaching its March 2006 
denial included the appellant's service medical treatment 
records; his August 1980 VA Form 21-526; the reports of private 
treatment for a back condition dated in 1979 and 1980; his VA 
Form 21-526 submitted in October 2004; VA treatment records dated 
between September 2004 and June 2005; the reports of VA audio, 
psychiatric and cardiac examinations that took place in May 2005; 
and the report of a VA audiometric examination that took place in 
March 2006.  The appellant submitted written statements in which 
he said that he had had his broken nose/jaw fixed at a hospital 
in California in 1968 or 1969, and that he was currently 
experiencing jaw/facial pain.

Review of the appellant's service medical records reveals that he 
was seen on September 13, 1963, while he was stationed in Guam, 
for complaints of pain in his right mandibular joint.  He 
reported that he had been involved in a fight that day and said 
that he had been struck on the jaw.  On physical examination, 
there was some limitation of movement and pain on palpation.  No 
fracture was noted on radiographic examination.  A September 16, 
1963, clinical note indicates that the appellant had been beaten 
about the face three days earlier, and was complaining of 
continuing pain about his ramus and mandible when he chewed.  On 
physical examination, there was no discoloration or tenderness; 
there was no swelling or crepitus.  The appellant's teeth 
appeared to be in good condition.  The September 13th X-ray was 
reviewed and was noted to appear to be normal.  The clinical 
impression was contusion.  On September 24, 1963, the appellant 
was admitted for inpatient treatment of what was diagnosed as 
gastroenteritis.  He was discharged the next day.  The associated 
records do not contain any notations concerning the appellant's 
jaw or facial injury.  An X-ray report dated October 1, 1963 
indicates that there was no evidence of fracture in the mandible.  
The appellant's dental records, including the notations 
associated with his November 26, 1963 examination, do not contain 
any mention of jaw or facial problems, including of the mandible 
or of the temporomandibular joint (TMJ).  He underwent a 
separation examination in October 1964; there were no mentions of 
any injuries or defects of his face, jaw, or nose.

Review of the other evidence of record at the time of the March 
2006 rating decision does not reveal the existence of any current 
facial injury residuals, to include a broken jaw or nose.  The 
Board notes that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a 


disability for which service connection may be granted.  Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated 
and remanded in part on other grounds by Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The June 2005 rating action indicated that the appellant's claim 
was denied because, while his service medical treatment records 
contained evidence of treatment for contusions in 1963 after he 
was beaten in the face, there was no evidence of a jaw fracture 
or a nose fracture in the service records.  The rating decision 
also stated that there was no evidence of any chronic disability 
associated with the 1963 facial contusions.  The March 2006 
rating decision indicated that there still was no evidence of 
record that demonstrated any disabling residual of the in-service 
facial contusion.

The appellant submitted a claim to reopen his facial injury 
residuals service connection claim in November 2007; he said that 
his jaw moved from side to side rather than up and down and that 
his jaw had been broken and dislocated during an altercation on 
Guam.  He said that he could not use his jaw or eat for quite a 
while after the injury and that he still had pain in the jaw, 
along with a lot of trouble chewing and eating.  As service 
connection for his claimed residuals had previously been denied 
because the there was no evidence of record to demonstrate the 
existence of any facial injury residuals, for new evidence to be 
material in this matter, it would have to tend to show that the 
appellant has been diagnosed with some residual disability 
related to the facial injury of 1963.

The evidence submitted since the March 2006 RO denial includes VA 
treatment records dated between May 2006 and March 2009.  These 
records include the report of a dental consultation that was 
accomplished in April 2009.  The appellant reported that he had 
been kicked in the face years ago and that the provider at the 
time had pushed his face sideways and then popped his jaw back 
into position.  He said that there was never a fracture of the 
mandible and that he had popping in both TMJs when he ate.  The 
consultant stated that the digital panoramic image revealed steep 
articular eminences on each side and that this represented a 
variation of normal.  The consultant also stated that the 
appellant's mandibular condyles were normal in shape, smooth, 
symmetrical and appropriately located within the articular 
fossae; the fossae appeared to be within normal limits.  There 
was no fracture present and the consultant stated that it did not 
seem that there ever was a fracture.  A November 2006 MRI brain 
scan report indicated that the appellant's brain had a normal 
appearance.  The treatment notes of a VA nurse practitioner who 
treated the appellant between March 2007 and February 2008, 
indicate that the appellant complained of jaw pain and gave a 
history of a fractured jaw in 1963.  A March 2007 note states 
that there was no deviation or crepitation on physical 
examination of the appellant's jaw.  These records do not contain 
any diagnosis or findings relating to the existence of any 
current jaw disability.  

The appellant was afforded a VA medical examination in April 
2008; the examiner reviewed the appellant's claims file and 
medical records.  The examiner indicated that there was no 
clinical history of any symptoms associated with the claimed jaw 
fracture.  The examiner concluded that there was no evidence of 
any traumatic brain injury as a residual of the in-service facial 
injury.

The appellant underwent a VA dental examination in May 2009; the 
examiner reviewed the appellant's records.  The appellant 
complained of pain in his left TMJ; he did not complain of pain 
in his right TMJ.  The examiner noted that the in-service records 
referred to pain in the right side of the appellant's face.  The 
examiner stated that there was no anatomic evidence of any TMJ 
disorder.  The examiner stated that the 1963 contusion did not 
cause any current jaw condition.  The examiner further stated 
that the appellant's present pain was not likely related to the 
in-service facial injury.

The appellant has contended that has current facial injury 
residuals that are related to his active service in the military.  
However, there is no evidence of any such existing within one 
year of his departure from service in November 1964.  In fact, 
there is no competent medical evidence documenting the current 
existence of any kind of residuals from the 1963 facial 
contusion, including a broken jaw or nose.  



The evidence added to the record since March 2006 does not 
address or contradict the reasoning offered in support of the 
March 2006 rating decision.  In other words, it does not tend to 
support any one of the appellant's contentions in a manner not 
already shown in March 2006.  The newly received evidence merely 
demonstrates that the appellant continues to maintain that he has 
residuals of a facial injury (including a broken jaw and nose) 
that he incurred while in the military.  It has no direct bearing 
on the issue of entitlement to service connection for said injury 
residuals, and therefore, is not material. 

The Federal Circuit Court of Appeals has indicated that evidence 
may be considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  The Board finds that 
the evidence submitted since the March 2006 rating decision does 
not provide relevant information as to the question of whether 
the appellant's current facial/jaw complaints are etiologically 
related to any incident of his service.  No competent medical 
opinion confirming the existence of any residuals of his in-
service facial injury has been received since the March 2006 
rating decision.  

The Board notes that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability, there is no valid claim presented.   Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For the reasons set forth above, none of the evidence added to 
the record since the March 2006 rating decision, either by itself 
or in the context of all the evidence, is new and material 
evidence sufficient to reopen the appellant's claim of 
entitlement to service connection for the residuals of a facial 
injury, claimed as a broken jaw and nose.  Therefore, the March 
2006 rating decision remains final, and the facial injury 
residuals service connection claim is not reopened.


ORDER

New and material evidence not having been submitted to reopen the 
claim of entitlement to service connection for residuals of 
facial injury, the appeal is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


